Citation Nr: 1203398	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected neuritis of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected neuritis of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to November 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).   

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The issue of entitlement to an evaluation in excess of 10 percent for service-connected residuals of a back injury, status post fracture of transverse process of L1 and L3 with degenerative disc disease has been raised by the Veteran at the September 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, this case must be remanded for further development.

VCAA notice

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (the Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A review of the record indicates that the Veteran has not received notice as to the disability rating and effective date elements of his claims.  If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, on remand, he should be provided with notice of such.

Higher evaluations for left knee disability and neuritis

The Veteran was last afforded a VA examination in August 2009 as to his service-connected left knee disability and neuritis of the right and left lower extremities.  Furthermore, the most recent medical evidence currently of record is an October 2010 private treatment record from M.S., M.D.  

The Veteran essentially contends that his service-connected left knee disability and neuritis of the bilateral lower extremities have since increased in severity.  See the September 2011 Board hearing transcript, pgs. 2-4.  Notably, the Veteran testified at the September 2011 Board hearing that his left knee gives out and is more painful, stiff, and swollen and causes greater limitation of motion.  Further, the Veteran testified that he experiences numbness and pain in his extremities which prevents him from standing and walking for long periods of time.  

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected left knee disability and neuritis of the right and left lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

TDIU

The Board observes that the Veteran testified at the September 2011 Board hearing that had to resign from his employment as a driver examiner due to his service-connected disabilities . See the September 2011 Board hearing transcript, page 7.  The Board finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has therefore arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, on remand, the RO should seek a medical opinion regarding employability.  

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish a corrective VCAA notice to the Veteran which conforms to the Court's holding in Dingess.  A copy of the letter should be forwarded to the Veteran's representative.  

2. The RO should take all indicated action to send a letter to the Veteran and his representative explaining, in terms of 38 U.S.C.A. §§ 5103  and 5103A, the additional evidence needed to substantiate a claim for a TDIU rating.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran to support his claim. 

3. The RO must contact the Veteran and afford him the 
opportunity to identify or submit any additional pertinent evidence in support of the claims remanded herein.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.
If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

4. Left knee disability and neuritis of the bilateral lower extremities: The RO should thereafter schedule the Veteran for a VA examination for his service-connected left knee disability and neuritis of the bilateral lower extremities.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected left knee disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left knee disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also evaluate and discuss the severity of the Veteran's service-connected neuritis of the right and left lower extremities, and report whether the neuritis symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  The examiner should comment on any occupational impairment resulting from the Veteran's neuritis of the bilateral lower extremities.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

5. TDIU: The Veteran should be scheduled for an appropriate VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful occupation.

All indicated tests and studies are to be performed. Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.

6. Thereafter, the RO should readjudicate the claims, to include TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



